Citation Nr: 0824485	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-20 980	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for chronic 
obstructive pulmonary disease.  



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, had recognized guerilla 
service from May 1942 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in October 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1. In a decision, dated in December 1998, the Board denied 
service connection for chronic obstructive pulmonary disease.  

2. The additional evidence presented since the decision by 
the Board in December 1998 is either redundant or cumulative 
of evidence previously considered. 


CONCLUSIONS OF LAW

1. The decision of the Board in December 1998, denying 
service connection for chronic obstructive pulmonary disease, 
is final.  38 U.S.C.A. § 7104 (West 2002).

2. New and material evidence has not been presented to reopen 
the claim of service connection for chronic obstructive 
pulmonary disease.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2005 and in March 2006.  The notice 
included the type of evidence to reopen the claim of service 
connection for chronic obstructive pulmonary disease, that 
is, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered, 
and that pertained to the reason the claim was 


previously denied, that is, the lack of evidence that chronic 
obstructive pulmonary disease was related to an injury or 
disease of service origin.  The notice also included the type 
of evidence needed to substantiate the underlying claim, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, or that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).  

To the extent that the VCAA notice, pertaining to the 
effective date of the claim and to the degree of disability 
assignable, was provided after the initial adjudication, the 
timing of the VCAA notice did not comply with the requirement 
that the notice must precede the adjudication.  The timing 
error was cured by substantial content-complying VCAA notice 
and subsequent readjudication as evidenced by the statement 
of the case, dated in April 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii), and that is not the 
case here.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In a decision in December 1998, the Board denied service 
connection for chronic obstructive pulmonary disease.  The 
evidence at the time of the Board decision in December 1998 
is summarized as follows.  

Service medical records show that in November 1945 the 
veteran denied any wounds or illness incurred from December 
8, 1941, to the date he returned to military control.  

In support of his claim, the veteran submitted statements in 
May 1996 and in September 1996 and testified in May 1998 that 
while he was not treated for a respiratory condition during 
service he received medical treatment soon after service.  He 
stated he was unable to obtain medical records documenting 
his earliest treatment in the Philippines.  He argued that 
during combat he was exposed to the weather and that wet 
clothing caused his respiratory condition. 

In September 1996, the veteran's spouse stated that the 
veteran had experienced a chronic disease manifested by 
respiratory symptoms since they were married in 1952.  In a 
statement in September 1996, B.D., who was identified as a 
former landlord, attested that the veteran had trouble with a 
runny nose, a cough and wheezing, especially at night during 
the period from 1946 to 1948.



Private treatment records show that from August 1978 to 
February 1979 that the veteran was treated for lung problems.  
In August 1978, the veteran stated that he was treated for a 
lung disorder in 1952 and again in 1965 or 1968.  In March 
1996, a private physician stated that the veteran had been 
treated for five years for chronic obstructive pulmonary 
disease.  

Application to Reopen

Although a decision by the Board is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the veteran's current application to reopen the claim was 
received in April 2005 the regulatory definition of "new and 
material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional pertinent evidence consists of the following 
exhibits: 

Exhibit (1) consists of copies of the service medical 
records, private medical records, dated in 1978 and 1979 and 
in 1997, statements of the veteran and other lay statements, 
which were previously considered by the Board in December 
1998.  

This evidence is not new and material because it is 
redundant, that is, it is repetitive of evidence previously 
considered.  And redundant evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

Exhibit (2) is a letter, dated in June 2001, from J.C.T., who 
informed the veteran that his medical records from a county 
clinic were no longer available and that his best recourse 
would be to show chest x-rays from the sixties to the 
present.  This evidence is cumulative, that is, supporting 
evidence of previously considered evidence, namely, treatment 
for a lung problem after service, which has been previously 
considered and rejected by the Board in its decision in 
December 1998.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

Exhibit (3) is a copy of the veteran's Form 9 Appeal of June 
1997 and other documents that were of record in December 
1998.  This evidence is not new and material because it is 
redundant, that is, it is repetitive of evidence previously 
considered.  And redundant evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

Exhibit (4) consists of private medical records, dated from 
2002 to 2005, and VA records, dated in 2004 and in 2005, 
documenting chronic obstructive pulmonary disease. This 
evidence is cumulative, that is, supporting evidence of 
previously considered evidence, namely, evidence of  chronic 
obstructive pulmonary disease after service.  And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156. 

Exhibit (5) is a private pulmonary consultation dated in July 
2003 showing a history of tuberculosis in 1952, of a 
diagnosis of asthma of 15 years', and of chronic obstructive 
pulmonary disease since 1998.  This evidence is cumulative, 
that is, supporting evidence of previously considered 
evidence, namely, treatment for a lung problem after service, 
which has been previously considered and rejected by the 
Board in its decision in December 1998.  And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156. 

To the extent the veteran's statements are offered as 
evidence of a nexus between chronic obstructive pulmonary 
disease and service, where, as here, there is a question of 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  As a lay person, the veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for chronic obstructive pulmonary 
disease is not reopened.  As the claim is not reopened, the 
benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for chronic obstructive pulmonary 
disease is not reopened, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


